Citation Nr: 1416571	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder to include as due to a traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claim was subsequently transferred to the RO in Milwaukee, Wisconsin.  

The case was previously before the Board in January 2011 and September 2013 and was remanded for additional development.


FINDINGS OF FACT

1.  The evidence of record is against a finding that a vestibular disorder had its onset during, or is otherwise etiologically related to, active service. 

2.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 100 percent.  The combined service-connected rating for compensation is 100 percent.

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  A vestibular disorder was not incurred in or aggravated by service and is not proximately due a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA has to specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in March 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2005 letter also provided the Veteran with appropriate notice of the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, private treatment records, and VA treatment records and examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.
Vestibular Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that he has a vestibular disorder as a consequence of the two TBIs he sustained during two severe concussive blasts he experienced in active service in Vietnam.  In a September 2012 remand, the Board has conceded that the exposure to the concussive blasts occurred as described.  

At a June 2011 VA examination to determine the nature and etiology of his vestibular disorder, the examiner reported that the Veteran's disability was best described as Meniere's disease, as he experienced a change in sensation in his left ear that accompanied his vertigo episodes.  The episodes lasted several minutes each, and the Veteran reported experiencing episodes while sitting still, not just with head movement.  However, the examiner opined that the Veteran's symptoms were not classic manifestations of Meniere's disease, or any other common vertiginous illness, as the Veteran did not demonstrate the low-frequency progressive hearing loss common to Meniere's disease, and the onset of his vertigo spells did not bring about tinnitus.  The examiner opined that it was less likely as not that the Veteran's vestibular disability was related to in-service noise exposure and concussive blasts because the onset of the vertigo symptoms was delayed.  

In a September 2013 remand, the Board found the June 2011 inadequate for adjudication purposes because the examiner was not an expert in TBIs and, while the examiner seemed uncertain of the exact nature of the Veteran's diagnosis, the examiner provided a negative nexus opinion.  The Board also noted that the examiner did not consider the Veteran's lay statements that he experienced vertigo immediately following the concussive blasts and had sought treatment for it since 1970.  

At a November 2013 VA examination performed by a neurologist, the examiner stated that the Veteran reported temporarily losing consciousness and hearing after concussive blasts in April 1966 and feeling "groggy" once he regained consciousness for some time, longer following the second blast.  The Veteran reported very brief episodes of "feeling jumpy" after the TBIs, but denied any of his typical vertigo episodes until at least a year after the TBIs.  The examiner noted that the Veteran did not exhibit any TBI-related cognitive impairment or subjective symptoms, and did not exhibit any TBI residuals, including Meniere's disease.  The Veteran's CAT scan and MRI results were reported to be normal. 

The examiner opined that while the Veteran did have two mild TBIs during service, it was less likely than not that the Veteran experienced any residuals of the TBIs, as the Veteran reported that his vertigo episodes started later than a year following the TBIs, making those episodes less likely than not residuals of TBIs.  In the January 2014 addendum, the examiner stated that he would have to resort to speculation in order to determine the nature and etiology of the Veteran's vestibular disorder, as the Veteran did not meet the diagnostic criteria for Meniere's disease because his vertigo spells did not last longer than 20 minutes, and the Veteran's vertigo did not appear to stem from vascular causes or migraines.  The examiner noted that diagnoses of exclusion, such as vertigo due to anxiety or an atypical manifestation of Meniere's disease, could not be excluded.  The examiner opined that it was less likely than not that any of those potential diagnosis would be a residual of the Veteran's mild TBIs, due to the time span between the TBIs and the onset of the vertigo spells, which the Veteran has reported as occurring more than a year following the TBIs, and the lack of association with the TBIs. 

The Board acknowledges that the Veteran is competent to state when he first experienced vertigo and other symptoms, and that he has continued to experience those symptoms since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  That is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran to be credible in that assertion.

Both the medical and lay evidence that the Veteran has submitted during the pendency of his claim establish that the Veteran has a vestibular disorder which manifests as vertigo.  However, although the Veteran contends that he has residuals of TBIs related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed residuals of TBIs because such matters require medical expertise.  Because post-service evidence found no evidence of residuals of any TBIs, to include vertigo, the Board finds that the evidence does not support a continuity of symptomatology of any vestibular disorder.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124   (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding residuals of TBIs being related to his service, and the diagnosis of any vestibular disorder, are not competent evidence as he is not medically qualified to opine on a matter requiring medical expertise, such as an opinion as to etiology or diagnosis of a vestibular disorder.

The Board must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (West 2002 & Supp. 2013).  Also, the Board cannot ignore or disregard the medical conclusions of a VA physician and is not permitted to substitute its own judgment for that of a medical professional.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the Veteran's statements regarding the etiology of his vestibular disorder are found to be less persuasive than the medical opinion regarding the etiology of the vestibular disorder.  The most persuasive evidence in the November 2013 VA examination, with addendum, found that the vestibular was unlikely to be related to service.   

The Board also notes that while the November 2013 VA examiner opined that the Veteran's vestibular disorder may be related to anxiety, any anxiety that the Veteran experiences is not currently service-connected.  However, the Board will not consider secondary service connection because secondary service connection cannot be granted where the primary disability is not service-connected.  38 C.F.R. § 3.310 (2013).
  
In sum, the Veteran has repeatedly denied that he experienced any vestibular disorder, to include vertigo, unless at least a year after the April 1966 TBIs.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for a vestibular disorder.  The Board finds that the November 2013 VA examiner's opinion, with January 2014 addendum, is the most probative opinion of record and establishes that a vestibular disorder is not etiologically related to, or the result of, an injury experienced during active service.  Rather, the vestibular disorder was attributed to nonservice-related factors.  No nexus between the Veteran's vestibular disorder and his TBIs in active service has been established by competent evidence or continuity of symptomatology.  No currently diagnosed vestibular disorder is shown to have been incurred in service.

While the Veteran may now claim to have had vertigo during service, at the July 1967 service separation examination, the Veteran denied having, or having ever had, dizziness or fainting spells and the neurologic examination was normal.  The Board finds that denial of having ever had dizziness at the July 1967 separation examination to be more persuasive than any current contention that dizziness was present during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a vestibular disorder, to include as due to a TBI.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013).   The record indicates that the Veteran has not been gainfully employed since 2001.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 100 percent; bilateral tinnitus, rated 10 percent; right index finger scar, rated 0 percent; and left ear hearing loss, rated 0 percent.  The combined service-connected rating for compensation is 100 percent, effective November 15, 2004.  Therefore, the Veteran meets the criteria for consideration of TDIU.  38 C.F.R. § 4.16(a) (2013).  

A February 2011 rating decision increased the Veteran's PTSD disability rating from 50 percent to 100 percent.  The RO reasoned that although the Board granted a 70 percent rating, the Veteran was unemployable because he was forced to retire from his job due to a fight with a supervisor, which indicated that he lost his employment due to service-connected PTSD and its symptoms.  The RO stated that the Veteran experienced outbursts of anger, irritability, low stress tolerance, and problems with authority.  The RO judged the Veteran to be unable to obtain and maintain substantially gainful employment due to PTSD symptoms.  

PTSD is rated under Diagnostic Code 9411. That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 100 percent rating is warranted for total occupational and social impairment due to PTSD symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The RO has conceded that the Veteran has had total and occupational and social impairment due to his PTSD symptoms since November 15, 2004.  TDIU will be granted if the evidence shows that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with education and occupational experience because his service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  38 C.F.R. § 4.16 (2013).  The Board finds that total occupational impairment is the equivalent of unable to secure or follow substantially gainful occupation.  Therefore, the Veteran's 100 percent disability rating for PTSD requires a grant of TDIU.  

Accordingly, the claim for TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a vestibular disorder, to include as due to a traumatic brain injury, is denied.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


